            Case 1:21-cv-07593 Document 1 Filed 09/10/21 Page 1 of 17




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF NEW YORK


  DARRYL CALLEBS,
                                                      Civil Action No.
                      Plaintiff,
                                                      COMPLAINT FOR VIOLATIONS
       v.                                             OF THE FEDERAL SECURITIES
                                                      LAWS


                                                      JURY TRIAL DEMANDED
   RETAIL PROPERTIES OF AMERICA,
   INC., GERALD M. GORSKI, BONNIE
   S. BUIMI, FRANK A. CATALANO, JR.,
   STEVEN P. GRIMES, RICHARD P.
   IMPERIALE, PETER L. LYNCH, AND
   THOMAS J. SARGEANT,


                      Defendants.



       Plaintiff Darryl Callebs (“Plaintiff”) by and through his undersigned attorneys, brings this

action on behalf of himself, and alleges the following based upon personal knowledge as to those

allegations concerning Plaintiff and, as to all other matters, upon the investigation of counsel,

which includes, without limitation: (a) review and analysis of public filings made by Retail

Properties of America, Inc. (“RPAI” or the “Company”) and other related parties and non-parties

with the United States Securities and Exchange Commission (“SEC”); (b) review and analysis of

press releases and other publications disseminated by certain of the Defendants (defined below)

and other related non-parties; (c) review of news articles, shareholder communications, and

postings on the Company’s website concerning the Company’s public statements; and (d) review

of other publicly available information concerning RPAI and the Defendants.
            Case 1:21-cv-07593 Document 1 Filed 09/10/21 Page 2 of 17




                               SUMMARY OF THE ACTION

       1.     This is an action brought by Plaintiff against RPAI and the Company’s Board of

Directors (the “Board” or the “Individual Defendants”) for their violations of Section 14(a) and

20(a) of the Securities Exchange Act of 1934, 15.U.S.C. §§ 78n(a), 78t(a), and SEC Rule 14a-9,

17 C.F.R. 240.14a-9, in connection with the proposed merger of the Company and Kite Realty

Group Trust (“Kite Realty”) (the “Proposed Transaction”).

       2.     On July 18, 2021, the Company entered into an Agreement and Plan of Merger

(the “Merger Agreement”) with Kite Realty and KRG Oak, LLC (“Merger Sub”), a wholly

owned subsidiary of Kite Realty. Pursuant to the terms of the Merger Agreement RPAI will

merge with and into Merger Sub, with Merger Sub surviving as a wholly owned subsidiary of

Kite Realty. Immediately following, Merger Sub will merger with and into Kite Realty Group,

L.P., the operating partnership of Kite Realty, so that all of the assets of Kite Realty will

continue to be owned at or below the Kite Realty Operating Partnership level. As a consequence

of the merger, the Company’s shareholders will receive 0.623 shares of Kite Realty for each

share of Company common stock they own (the “Merger Consideration”).

       3.     On August 23, 2021, in order to convince the Company’s shareholders to vote in

favor of the Proposed Transaction, the Board authorized the filing of a materially incomplete and

misleading registration statement with the SEC (the “Registration Statement”), in violation of

Sections 14(a) and 20(a) of the Exchange Act.

       4.     For these reasons, and as set forth in detail herein, Plaintiff asserts claims against

RPAI and the Board for violations of Sections 14(a) and 20(a) of the Exchange Act and Rule

14a-9. Plaintiff seeks to enjoin Defendants from taking any steps to consummate the Proposed

Transaction unless and until the material information discussed below is disclosed to RPAI




                                                2
              Case 1:21-cv-07593 Document 1 Filed 09/10/21 Page 3 of 17




shareholders before the vote on the Proposed Transaction or, in the event the Proposed

Transaction is consummated, recover damages resulting from the Defendants’ violations of the

Exchange Act.

                                 JURISDICTION AND VENUE

        5.      This Court has subject matter jurisdiction over all claims asserted herein pursuant

to Section 27 of the Exchange Act, 15 U.S.C § 78aa, and 28 U.S.C. § 1331, as Plaintiff alleges

violations of Sections 14(a) and 20(a) of the Exchange Act.

        6.      This Court has personal jurisdiction over all of the Defendants because each is

either a corporation that conducts business in, solicits shareholders in, and/or maintains

operations within, this District, or is an individual who is either present in this District for

jurisdictional purposes or has sufficient minimum contacts with this District so as to make the

exercise of jurisdiction by this Court permissible under traditional notions of fair play and

substantial justice.

        7.      Venue is proper under 28 U.S.C. § 1391 because a substantial portion of the

transactions and wrongs complained of herein occurred in this District.

                                          THE PARTIES

        8.      Plaintiff is, and has been at all times relevant hereto, the owner of RPAI shares.

        9.      Defendant RPAI is incorporated under the laws of Maryland and has its principal

executive offices located at 2021 Spring Road, Suite 200, Oak Brook, Illinois 60523. The

Company’s common stock trades on the New York Stock Exchange under the symbol “RPAI.”

        10.     Defendant Gerald M. Gorski (“Gorski”) is and has been the Chairman of the

Board of RPAI at all times during the relevant time period.




                                                  3
             Case 1:21-cv-07593 Document 1 Filed 09/10/21 Page 4 of 17




       11.     Defendant Bonnie S. Buimi (“Buimi”) is and has been a RPAI director at all times

during the relevant time period.

       12.     Defendant Frank A. Catalano, Jr. (“Catalano”) is and has been a RPAI director at

all times during the relevant time period.

       13.     Defendant Steven P. Grimes (“Grimes”) is and has been the Chief Executive

Officer and a director of RPAI at all times during the relevant time period.

       14.     Defendant Richard P. Imperiale (“Imperiale”) is and has been a RPAI director at

all times during the relevant time period.

       15.     Defendant Peter L. Lynch (“Lynch”) is and has been a RPAI director at all times

during the relevant time period.

       16.     Defendant Thomas J. Sargeant (“Sargeant”) is and has been a RPAI director at all

times during the relevant time period.

       17.     Defendants Gorski, Buimi, Catalano, Grimes, Imperiale, Lynch, and Sargeant are

collectively referred to herein as the “Individual Defendants.”

       18.     The Individual Defendants, along with Defendant RPAI, are collectively referred

to herein as “Defendants.”

                               SUBSTANTIVE ALLEGATIONS

                                   Background of the Company

       19.     RPAI is a real estate investment trust that owns and operates high quality,

strategically located open-air shopping centers, including properties with a mixed-use

component. As of September 30, 2020, the Company owned 102 retail operating properties in

the United States representing 20.0 million square feet.

                     The Company Announces the Proposed Transaction




                                                 4
             Case 1:21-cv-07593 Document 1 Filed 09/10/21 Page 5 of 17




       20.    On July 19, 2021, the Company jointly issued a press release announcing the

Proposed Transaction. The press release stated in part:


       INDIANAPOLIS and CHICAGO, July 19, 2021 /PRNewswire/ -- Kite Realty
       Group Trust (NYSE: KRG) and Retail Properties of America, Inc. (NYSE: RPAI)
       today announced that they have entered into a definitive merger agreement under
       which RPAI would merge into a subsidiary of KRG, with KRG continuing as the
       surviving public company. The strategic transaction joins together two high-
       quality portfolios with complementary geographic footprints creating a top five
       shopping center REIT by enterprise value. The combined company is expected to
       have an equity market capitalization of approximately $4.6 billion and a total
       enterprise value of approximately $7.5 billion upon the closing of the transaction
       assuming a KRG share price of $20.83, which was the closing price on July 16,
       2021. This immediately accretive transaction, paired with a strong balance sheet
       and significant value creation opportunities, is expected to provide a runway to
       increase longterm value for shareholders.

       Under the terms of the merger agreement, each RPAI common share will be
       converted into 0.6230 newly issued KRG common shares in a 100% stock-for-
       stock transaction. Based on the closing share price for KRG on July 16, 2021, this
       represents a 13% premium to RPAI's closing stock price on July 16, 2021. On a
       pro forma basis, following the closing of the transaction, KRG shareholders are
       expected to own approximately 40% of the combined company's equity and RPAI
       shareholders are expected to own approximately 60%. KRG anticipates assuming
       all RPAI debt and has obtained a financing commitment to provide a $1.1 billion
       term loan bridge facility in the event certain debt consents cannot be obtained
       prior to the closing of the transaction. The parties expect the transaction to close
       during the fourth quarter of 2021 subject to customary closing conditions,
       including the approval of both KRG and RPAI shareholders. The transaction was
       unanimously approved by the Board of Trustees of KRG and the Board of
       Directors of RPAI.

       The merger will create an operating portfolio of 185 open-air shopping centers
       comprised of approximately 32 million square feet of owned gross leasable area.
       These properties are primarily located in "Warmer and Cheaper" metro markets in
       the United States with 70% of centers by annualized base rent ("ABR") having a
       grocery component. The combined company is expected to benefit from increased
       scale and density in strategic markets, deeper tenant relationships given the
       broader mix of open-air retail types, an appropriately sized development pipeline
       and a strong balance sheet.

       "This merger marks a momentous day for KRG and our shareholders," said John
       A. Kite, Chairman and CEO of Kite Realty Group. "The combination of our firms
       brings together two high-quality, complementary portfolios. The combined



                                                5
     Case 1:21-cv-07593 Document 1 Filed 09/10/21 Page 6 of 17




company will have durable cash flows, operational upside and external value
creation opportunities. The financial benefits of the transaction include immediate
earnings accretion, while maintaining a strong balance sheet. This merger further
demonstrates our conviction in open-air retail centers as essential shopping
destinations and last mile fulfillment centers. We are energized about the future of
this combined company."

 "After many years of curating both of our portfolios, combining them into one
company will allow us to generate the best results for both sets of shareholders
over the long term," said Steven P. Grimes, CEO of RPAI. "Our increased scale
will benefit the business both operationally and financially, allowing us to take
advantage of reduced cost of capital as well as pursue future value creation
opportunities by partnering KRG's development expertise with our embedded
development pipeline. We are excited to present this transaction to our
shareholders, who will be the beneficiaries of the near-term and future benefits of
the combined company."

Summary of Strategic Benefits

The merger of KRG and RPAI is expected to create a number of operational and
financial benefits, including:

•   Positive Financial Impacts and Immediate Accretion
       o Provides immediate accretion to earnings per share upon realizing cash
           expense synergies of $27 - $29 million
       o Larger scale will reduce cost of capital, thereby driving higher net
           income to shareholders.
       o Significantly increases shareholder liquidity allowing larger investor
           base to hold more meaningful positions in the combined entity.
•   Enhances Portfolio Quality and Diversification
       o Retail ABR per square foot of $19.29.
       o Broader mix of open-air retail types allowing for deeper and more
           diverse tenant relationships.
       o 70% of ABR is located in centers with a grocery component.
       o Diverse combined tenant base with no single tenant representing more
           than 2.4% of total ABR.
•   Significant Presence in Strategic Markets
       o Maintains sector-leading exposure to Warmer and Cheaper markets.
       o Substantial portfolio concentration, with approximately 40% of ABR
           in growth states of Texas and Florida.
       o Bolsters presence in Dallas, Atlanta, Houston and Austin.
       o Meaningful presence in other strategic gateway markets such as
           Washington, D.C., New York, and Seattle.
•   Generates Significant Value Creation Opportunities
       o Presents near-term, organic growth opportunities through lease-up of
           vacancies caused by the pandemic.



                                         6
     Case 1:21-cv-07593 Document 1 Filed 09/10/21 Page 7 of 17




       o   Active development and redevelopment projects expected to deliver
           additional Net Operating Income.
       o KRG's extensive development expertise in a variety of property types
           provides additional potential value creation for both active and future
           development projects.
       o Appropriately sized and measured development pipeline will offer
           potential additional value creation opportunities.
•   Strengthens Balance Sheet
       o Combined balance sheet poised to capture future growth opportunities.
       o Net debt plus preferred to EBITDA ratio anticipated to be 6.0x
           inclusive of expected G&A synergies.
       o No material debt maturities until 2023, with an appropriate maturity
           ladder going forward.
•   Creates a Top 5 Shopping Center REIT
       o Combined company will have an estimated $7.5 billion total enterprise
           value upon the closing of the transaction assuming a KRG share price
           of $20.83, which was the closing price on July 16, 2021.
       o Combination of operating best practices expected to drive Net
           Operating Income improvements.
       o Deepens tenant relationships and increased optionality to a broader
           mix of open-air retail formats.

Leadership and Organization

The combined company will continue to be operated at the high standards
previously established at both KRG and RPAI. The number of trustees on KRG's
board will be expanded to thirteen with four members of the existing Board of
Directors of RPAI to be appointed to KRG's board. John Kite will continue to
serve as Chairman of the Board of Trustees of the combined company. William
Bindley will continue to serve as Lead Independent Trustee.

The KRG management team will lead the combined company, with John Kite as
Chief Executive Officer, Thomas McGowan as President and Chief Operating
Officer and Heath Fear as Chief Financial Officer. The approach to integration
will draw from the best practices of both companies to ensure continuity for
tenants, employees and other stakeholders.

Upon completion of the merger, the company's headquarters will remain in
Indianapolis, Indiana. The company will retain the Kite Realty Group name and
trademarks and will continue to trade under the NYSE symbol KRG.

Dividend Policy

KRG intends to maintain its current dividend policy post-closing. Given the
current dividend levels and conversion ratio, RPAI shareholders will experience a




                                        7
             Case 1:21-cv-07593 Document 1 Filed 09/10/21 Page 8 of 17




       dividend increase of approximately 50% from current levels (based on current
       annualized distribution amount).

       The timing of the pre-closing dividends of KRG and RPAI will be coordinated
       such that, if one set of shareholders receives their dividend for a particular quarter
       prior to the closing of the merger, the other set of shareholders will also receive
       their dividend for such quarter prior to the closing of the merger.

       Advisors
       BofA Securities is acting as lead financial advisor to KRG, with KeyBanc Capital
       Markets also acting as financial advisor to KRG. Hogan Lovells US LLP is acting
       as legal advisor to KRG. Citigroup Global Markets Inc. is acting as exclusive
       financial advisor and Goodwin Procter LLP is acting as legal advisor to RPAI.

                     FALSE AND MISLEADING STATEMENTS
          AND/OR MATERIAL OMISSIONS IN THE REGISTRATION STATEMENT

       21.    On August 23, 2021, the Company authorized the filing of the Registration

Statement with the SEC.        The Registration Statement recommends that the Company’s

shareholders vote in favor of the Proposed Transaction.

       22.    Defendants were obligated to carefully review the Registration Statement prior to

its filing with the SEC and dissemination to the Company’s shareholders to ensure that it did not

contain any material misrepresentations or omissions. However, the Registration Statement

misrepresents and/or omits material information that is necessary for the Company’s

shareholders to make informed decisions regarding whether to vote in favor of the Proposed

Transaction, in violation of Sections 14(a) and 20(a) of the Exchange Act.

                 Material False and Misleading Statements or Material
     Misrepresentations or Omissions Regarding the Company’s Financial Projections

       23.    The Registration Statement contains projections prepared by the Company’s

management concerning the Proposed Transaction, but fails to provide material information

concerning such.




                                                 8
              Case 1:21-cv-07593 Document 1 Filed 09/10/21 Page 9 of 17




        24.    The SEC has repeatedly emphasized that disclosure of non-GAAP projections can

be inherently misleading, and has therefore heightened its scrutiny of the use of such

projections.1 Indeed, on May 17, 2016, the SEC’s Division of Corporation Finance released new

and updated Compliance and Disclosure Interpretations (“C&DIs”) on the use of non-GAAP

financial measures that demonstrate the SEC’s tightening policy.2 One of the new C&DIs

regarding forward-looking information, such as financial projections, explicitly requires

companies to provide any reconciling metrics that are available without unreasonable efforts.

        25.    In order to make management’s projections included in the Registration Statement

materially complete and not misleading, Defendants must provide a reconciliation table of the

non-GAAP measures to the most comparable GAAP measures.

        26.    Specifically, with respect to the Kite Realty’s projections, the Kite Realty must

disclose the line item projections for the financial metrics that were used to calculate the non-

GAAP measures, including: (i) FFO per share; (ii) EBITDA; and (iii) Unlevered Free Cash

Flow.

        27.    With respect to the Company’s projections, the Company must disclose the line

item projections for the financial metrics that were used to calculate the non-GAAP measures,

including: (i) Cash NOI; (ii) FFO per Share; (iii) EBITDA; and (iv) Unlevered Free Cash Flow.



1
  See, e.g., Nicolas Grabar and Sandra Flow, Non-GAAP Financial Measures: The SEC’s
Evolving Views, Harvard Law School Forum on Corporate Governance and Financial
Regulation (June 24, 2016), available at https://corpgov.law.harvard.edu/2016/06/24/non-gaap-
financial-measuresthesecs evolving-views/; Gretchen Morgenson, Fantasy Math Is Helping
Companies Spin Losses Into Profits, N.Y. Times, Apr. 22, 2016, available at
http://www.nytimes.com/2016/04/24/business/fantasy-mathis-helping-companies-spin-ossesinto-
profits.html?_r=0.
2
  Non-GAAP Financial Measures, Compliance & Disclosure Interpretations, U.S. SECURITIES
AND       EXCHANGE          COMMISSION           (May     17,     2017),  available   at
https://www.sec.gov/divisions/corpfin/guidance/nongaapinterp.htm.


                                                9
             Case 1:21-cv-07593 Document 1 Filed 09/10/21 Page 10 of 17




       28.     Disclosure of the above information is vital to provide investors with the complete

mix of information necessary to make an informed decision when voting on the Proposed

Transaction.   Specifically, the above information would provide shareholders with a better

understanding of the analyses performed by the Company’s financial advisor in support of its

opinion.

                     Material False and Misleading Statements or Material
                Misrepresentations or Omissions Regarding Citi’s Financial Opinion

       29.     The Registration Statement contains the financial analyses and opinion of

Citigroup Global Markets Inc. (“Citi”) and BofA Securities, Inc. (“BofA”) concerning the

Proposed Transaction, but fails to provide material information concerning such.

       30.     With respect to BofA’s Discounted Cash Flow Analysis for the Company, the

Registration Statement fails to disclose: (i) the Company’s terminal values; (ii) the inputs and

assumptions underlying BofA’s utilized terminal forward multiples of 14.0x to 18.0x to

RPAI’s fiscal year 2026 estimated EBITDA; (iii) the inputs and assumptions underlying the

discount rate range of 6.50% to 8.00; and (iv) the Company’s weighted average cost of capital.

       31.     With respect to BofA’s Discounted Cash Flow Analysis for Kite Realty, the

Registration Statement fails to disclose: (i) the terminal values for Kite Realty; (ii) the inputs and

assumptions underlying the use of terminal forward multiples of 14.0x to 18.0x to Kite

Realty’s terminal year estimated EBITDA; (iii) the inputs and assumptions underlying the

discount rate range of 6.50% to 8.00%; and (iv) Kite Realty’s weighted average cost of

capital.

       32.     With respect to Citi’s Discounted Cash Flow Analyses for RPAI, the Registration

Statement fails to disclose: (i) the line items used by Citi to calculate the unlevered free cash

flows from April 1, 2021 through December 31, 2026; (ii) RPAI’s terminal values as of



                                                 10
              Case 1:21-cv-07593 Document 1 Filed 09/10/21 Page 11 of 17




December 31, 2026; (iii) the basis underlying BofA’s use of the range of terminal capitalization

rates of 6.15% to 7.15%; (iv) the basis underlying Bofa’s use of the discount rate range of 7.42%

to 8.40%; (v) the weighted average cost of capital for RPAI; (vi) the Company’s net debt and

non-controlling interests; (vii) net operating income for the Company for the fiscal year ending

December 31, 2026; and (viii) the Company’s terminal year net operating income.

        33.      With respect to Citi’s Discounted Cash Flow Analyses for Kite Realty, the

Registration Statement fails to disclose: (i) the line items used by Citi to calculate the unlevered

free cash flows from April 1, 2021 through December 31, 2026; (ii) Kite Realty’s terminal

values as of December 31, 2026; (iii) the basis underlying BofA’s use of the range of terminal

capitalization rates of 6.15% to 7.15%; (iv) the basis underlying Bofa’s use of the discount rate

range of 7.69% to 8.72%; (v) the weighted average cost of capital for Kite Realty; (vi) Kite

Realty’s net debt and non-controlling interests; (vii) net operating income for Kite Realty for the

fiscal year ending December 31, 2026; and (viii) the Kite Realty’s terminal year net operating

income.

        34.      With respect to Citi’s Selected Public Companies Analysis for RPAI, the

Registration Statement fails to disclose the individual multiples and financial metrics for each

company observed in the analysis.

        35.      With respect to Citi’s Selected Public Companies Analysis for Kite Realty, the

Registration Statement fails to disclose the individual multiples and financial metrics for each

company observed in the analysis.

        36.      With respect to Wall Street research analysts’ price targets analysis, the

Registration Statement fails to disclose: (i) the analysts observed; and (ii) the corresponding

price targets.




                                                11
                Case 1:21-cv-07593 Document 1 Filed 09/10/21 Page 12 of 17




          37.     With respect to Citi’s Illustrative Discounted Cash Flow Analysis for the

combined company, the Registration Statement fails to disclose: (i) unlevered free cash flows

that the combined company was expected to generate from April 1, 2021, through December 31,

2026; (ii) the basis underlying Citi’s use of the selected range of terminal implied capitalization

rates of 6.15% to 7.15%; and (iii) the basis underlying Citi’s use of a discount rate range of

7.42% to 8.40%.

          38.     When a banker’s endorsement of the fairness of a transaction is touted to

shareholders, the valuation methods used to arrive at that opinion as well as the key inputs and

range of ultimate values generated by those analyses must also be fairly disclosed. Moreover,

the disclosure of projected financial information is material because it provides shareholders with

a basis to project the future financial performance of a company and allows shareholders to

better understand the financial analyses performed by the Company’s financial advisor in support

of its fairness opinion.

          39.     Without the above described information, the Company’s shareholders are unable

to cast a fully informed vote on the Proposed Transactions. Accordingly, in order to provide

shareholders with a complete mix of information, the omitted information described above

should be disclosed.

                                               COUNT I

                       (Against All Defendants for Violations of Section 14(a)
                  of the Exchange Act and Rule 14a-9 Promulgated Thereunder)

          40.     Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          41.     Section 14(a)(1) of the Exchange Act makes it “unlawful for any person, by the

use of the mails or by any means or instrumentality of interstate commerce or of any facility of a



                                                    12
             Case 1:21-cv-07593 Document 1 Filed 09/10/21 Page 13 of 17




national securities exchange or otherwise, in contravention of such rules and regulations as the

Commission may prescribe as necessary or appropriate in the public interest or for the protection

of investors, to solicit or to permit the use of his name to solicit any proxy or consent or

authorization in respect of any security (other than an exempted security) registered pursuant to

section 78l of this title.” 15 U.S.C. § 78n(a)(1).

       42.     Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that communications with stockholders in a recommendation statement shall not

contain “any statement which, at the time and in the light of the circumstances under which it is

made, is false or misleading with respect to any material fact, or which omits to state any

material fact necessary in order to make the statements therein not false or misleading.” 17

C.F.R. § 240.14a-9.

       43.     Defendants have issued the Registration Statement with the intention of soliciting

shareholders support for the Proposed Transaction. Each of the Defendants reviewed and

authorized the dissemination of the Registration Statement, which fails to provide critical

information regarding, among other things, the financial projections for the Company.

       44.     In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Defendants, by virtue

of their roles as officers and/or directors, were aware of the omitted information but failed to

disclose such information, in violation of Section 14(a). The Defendants were therefore

negligent, as they had reasonable grounds to believe material facts existed that were misstated or

omitted from the Registration Statement, but nonetheless failed to obtain and disclose such

information to shareholders although they could have done so without extraordinary effort.

       45.     The Defendants knew or were negligent in not knowing that the Registration




                                                     13
             Case 1:21-cv-07593 Document 1 Filed 09/10/21 Page 14 of 17




Statement is materially misleading and omits material facts that are necessary to render it not

misleading. The Defendants undoubtedly reviewed and relied upon the omitted information

identified above in connection with their decision to approve and recommend the Proposed

Transaction.

       46.     The Defendants knew or were negligent in not knowing that the material

information identified above has been omitted from the Registration Statement, rendering the

sections of the Registration Statement identified above to be materially incomplete and

misleading. Indeed, the Defendants were required to be particularly attentive to the procedures

followed in preparing the Registration Statement and review it carefully before it was

disseminated, to corroborate that there are no material misstatements or omissions.

       47.     The Defendants were, at the very least, negligent in preparing and reviewing the

Registration Statement. The preparation of a Registration Statement by corporate insiders

containing materially false or misleading statements or omitting a material fact constitutes

negligence. The Defendants were negligent in choosing to omit material information from the

Registration Statement or failing to notice the material omissions in the Registration Statement

upon reviewing it, which they were required to do carefully as the Company’s directors. Indeed,

the Defendants were intricately involved in the process leading up to the signing of the Merger

Agreement and the preparation of the Company’s financial projections.

       48.     The misrepresentations and omissions in the Registration Statement are material

to Plaintiff, who will be deprived of his right to cast an informed vote if such misrepresentations

and omissions are not corrected prior to the vote on the Proposed Transaction.

       49.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that




                                                14
                Case 1:21-cv-07593 Document 1 Filed 09/10/21 Page 15 of 17




Defendants’ actions threaten to inflict.

                                               COUNT II

                              (Against the Individual Defendants for
                          Violations of Section 20(a) of the Exchange Act)

          50.     Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          51.     The Individual Defendants acted as controlling persons of RPAI within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

officers and/or directors of RPAI, and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the incomplete and misleading statements contained in

the Registration Statement filed with the SEC, they had the power to influence and control and

did influence and control, directly or indirectly, the decision making of the Company, including

the content and dissemination of the various statements that Plaintiff contends are materially

incomplete and misleading.

          52.     Each of the Individual Defendants was provided with, or had unlimited access to,

copies of the Registration Statement and other statements alleged by Plaintiff to be misleading

prior to and/or shortly after these statements were issued and had the ability to prevent the

issuance of the statements or cause the statements to be corrected.

          53.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have

had the power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein, and exercised the same. The Registration Statement at issue contains

the unanimous recommendation of each of the Individual Defendants to approve the Proposed

Transaction. They were thus directly involved in preparing this document.



                                                    15
              Case 1:21-cv-07593 Document 1 Filed 09/10/21 Page 16 of 17




       54.      In addition, as set forth in the Registration Statement at length and described

herein, the Individual Defendants were involved in negotiating, reviewing, and approving the

Merger Agreement. The Registration Statement purports to describe the various issues and

information that the Individual Defendants reviewed and considered. The Individual Defendants

participated in drafting and/or gave their input on the content of those descriptions.

       55.      By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       56.      As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9 by

their acts and omissions as alleged herein. By virtue of their positions as controlling persons,

these Defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and

proximate result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

       57.      Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment and relief as follows:

       A.       Preliminarily and permanently enjoining Defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction;

       B.       Directing the Individual Defendants to disseminate an Amendment to the

Registration Statement that does not contain any untrue statements of material fact and that states

all material facts required in it or necessary to make the statements contained therein not

misleading;




                                                 16
            Case 1:21-cv-07593 Document 1 Filed 09/10/21 Page 17 of 17




       C.      Directing Defendants to account to Plaintiff for all damages sustained because of

the wrongs complained of herein;

       D.      Awarding Plaintiff the costs of this action, including reasonable allowance for

Plaintiff’s attorneys’ and experts’ fees; and

       E.      Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND

       Plaintiff demands a trial by jury on all issues so triable.

Dated: September 10, 2021                                      Respectfully submitted,

                                                               By: /s/ Joshua M. Lifshitz
                                                               Joshua M. Lifshitz
                                                               Email: jml@jlclasslaw.com
                                                               LIFSHITZ LAW FIRM, P.C.
                                                               1190 Broadway,
                                                               Hewlett, New York 11557
                                                               Telephone: (516) 493-9780
                                                               Facsimile: (516) 280-7376

                                                               Attorneys for Plaintiff




                                                 17
